DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Statutory Double Patenting Rejection
Regarding the double patenting rejection, the statutory form paragraphs were incorrect. However, the warning is still maintained because claims 5 and 15 are duplicates of each other and they both depend from claim 4.
Claim Rejections - 35 USC § 102 and § 103
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objection
Applicant is advised that should claims 5-6 and 8-10 be found allowable, claims 15-19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Diamant et al. (US 20130261638) [hereinafter Diamant].
Regarding claim 1, Diamant discloses a retrieval apparatus for entrapping and retaining an object located in a body (abstract), comprising:
(The examiner notes that the embodiment of Fig. 4 is considered to anticipate the claims; however, Fig. 1A-B is referenced for like features that are not shown in Figs. 4) 
an elongated shaft assembly (snare control assembly (19) (Fig. 1A) having a proximal end  portion (not shown) and a distal end portion (13) (para. 0078); and 
an end effector (ferrule (12), loops 140,14) supported on the distal end portion of the elongated shaft assembly (see Fig. 1A) and including a first arm (any of loops (140)) and a second arm (any of loops (14) (para. 0102), the first arm (loops 140) (Fig. 1A) defining a proximal end portion and a distal end portion (see Mod. Fig. 1A[b] below), the first arm (140) defining a first arcuate profile having a first thickness therealong continuing from the proximal end portion of the first arm to the distal end portion of the first arm (para. 0102), the second arm (loop (14)) defining a proximal end portion and a distal end portion (see Mod. Fig. 1A[a] below), the second arm (loop 14) defining a second arcuate profile having a second thickness therealong continuing from the proximal end portion of the second arm to the distal end portion of the second arm (para. 0102), wherein the second thickness is thicker than the first thickness (para. 0102, which states that half the loops (e.g., loops 14) may be made of thicker wire than remaining loops (e.g., loops 140)), the first and second arms (140, 14) configured to cooperate with one another to selectively support a collection bag (cover film 43) (Fig. 4) thereon (para. 0116).

    PNG
    media_image1.png
    371
    487
    media_image1.png
    Greyscale

Modified Fig. 1A[a] of Diamant

    PNG
    media_image2.png
    363
    487
    media_image2.png
    Greyscale

Modified Fig. 1A[b] of Diamant
Regarding claim 11, Diamant discloses a retrieval apparatus for entrapping and retaining an object located in a body (abstract), comprising:

an elongated shaft assembly (snare control assembly (19) (Fig. 1A) having a proximal end  portion (not shown) and a distal end portion (13) (para. 0078); and 
an end effector (ferrule (12), loops 140, 14)(Fig. 4) supported on the distal end portion of the elongated shaft assembly (see Fig. 1A) and including a first arm (any of loops (140)) and a second arm (any of loops (14) (para. 0102), the first arm (loops 140) (Fig. 1A) defining a proximal end portion and a distal end portion (see Mod. Fig. 1A[b] above), the first arm (140) defining a first arcuate profile having a first thickness therealong continuing from the proximal end portion of the first arm to the distal end portion of the first arm (para. 0102), the second arm (any of loops (14)) defining a proximal end portion and a distal end portion (see Mod. Fig. 1A[a]), the second arm (any of loops 14) defining a second arcuate profile having a second thickness therealong continuing from the proximal end portion of the second arm to the distal end portion of the second arm (para. 0102), wherein the second thickness is thicker than the first thickness (para. 0102), 
a collection bag (cover film (43)) (Fig. 4) supported on the end effector (12) (Fig. 4) and deployable through the elongated shaft assembly (19) (para. 0079).
Regarding claim 20, Diamant discloses a retrieval apparatus for entrapping and retaining an object located in a body (abstract), comprising:
(The examiner notes that the embodiment of Fig. 4 is considered to anticipate the claims; however, Fig. 1A-B is referenced for like features that are not shown in Figs. 4) 
an elongated shaft assembly (snare control assembly (19)) (Fig. 1A) having a proximal end  portion (not shown) and a distal end portion (13) (para. 0078); and 
an end effector (ferrule (12), loops 140,14) supported on the distal end portion of the elongated shaft assembly (see Fig. 1A) and including a first arm (any of loops (140)) and a second arm (any of loops 
Regarding claims 2 and 12, Diamant discloses wherein the elongated shaft assembly (snare control assembly (19)) (Fig. 1A) includes an inner shaft (manipulation member (17)) (Fig. 4) that supports the end effector (para. 0078).
Regarding claims 3 and 13, Diamant discloses wherein the elongated shaft assembly (19) includes an outer shaft (delivery catheter (15)) (Fig. 4), the inner shaft (17) supported within the outer shaft (para. 0078) (Figs. 1A and 4).
Regarding claims 4 and 14, Diamant discloses wherein the inner shaft (17) is axially movable relative to the outer shaft (15) (para. 0079).
Regarding claim 5 and 15, Diamant discloses wherein axial movement of the inner shaft (17) relative to the outer shaft (15) causes relative movement between the first and second arms (140, 14) (para. 0079 
Regarding claim 6 and 16, Diamant discloses wherein at least one of the first or second arms (140 14) (Figs. 1A and 4) includes a flexible material (para. 0104).
Regarding claim 7, Diamant discloses wherein both the first and second arms (140, 14) (Figs. 1A and 4) include flexible material (para. 0104).
Regarding claims 8-9 and 17-18, Diamant teaches wherein the flexible material is a shape memory material and wherein the shape memory material includes a nickel titanium alloy (para. 0104).
Regarding claim 10 and 19, Diamant discloses wherein proximal movement of the inner shaft (17) (Fig. 4) relative to the outer shaft (15) (Fig. 4) causes the first and second arms (140, 14) (Fig. 1A) to radially compress and retract into the outer shaft (15) when the first and second arms (140,14) are disposed distally of the outer shaft (15) (see Figs. 1 and 7) (para. 0079 discloses when the snare moves from a closed to an open state, the filament loops move from an overlapping configuration to an expanded configuration).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771     

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771